Title: From George Washington to Joseph Wharton, Jr., 15 September 1779
From: Washington, George
To: Wharton, Joseph Jr.


        
          Sir,
          West-point Septr 15th 1779.
        
        Your favor of the 25th Ulto from Philadelphia came safe to my hands a few days ago—as did the letters you were so obliging as to bring from my old acquaintance and friend Colo. Mercer. A Gentn for whom I always had a sincere regard.
        What walk of life he has been in the last four or five years—and what line of conduct he has observed in this great contest I am totally uninformed of. but from the opinion I entertain of his honor—his justice—and his love to this Country I would feign hope that it has been altogether unexceptionable.
        I recollect with pleasure the civilities you did me the honor to confer on me in Philadelphia at the period you mention and shall be happy in an occasion to testify the sense I entertain of them being Sir Yr Most Obedt Hble Servt
        
          Go: Washington
        
       